Citation Nr: 0218088	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of entitlement to 
service connection for left shoulder disability.  

2.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of entitlement to 
service connection for cervical spine disability.  

(The question of whether service connection should be 
granted for the above disabilities will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954.  

By an October 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, denied the veteran's claims of entitlement to 
service connection for back disability, cervical spine 
disability, and left shoulder disability.  The veteran was 
informed of the decision, but did not perfect an appeal.  

Decisions by the RO in January and July 2000 denied 
reopening the claims and this appeal ensued.  The Board 
notes that on VA Form 21-4138, dated November 20, 2001, 
the veteran indicated that his appeal was confined to the 
left shoulder and cervical spine conditions only and that 
the back disability claim should be canceled.  It is the 
judgment of the Board that the claim for service 
connection for back disability has been withdrawn.  
38 C.F.R. §§ 20.202, 20.204(b) (2002).  

This decision is limited to the question of whether the 
veteran's claims for service connection for a left 
shoulder disability and a cervical spine disability should 
be reopened.  The question of whether the grant of service 
connection is warranted will be the subject of a later 
decision to be entered after further development of the 
record is completed in accordance with the provisions of 
38 C.F.R. § 19.9(a)(2) (2002).  When the development is 
completed the Board will provide notice as is required 
under the provisions of  38 C.F.R. § 20.903 (2002).

After giving notice and reviewing any response received 
from the appellant, the Board will enter a decision 
addressing the questions of whether service connection 
should be granted for left shoulder and cervical spine 
disabilities.  In that decision, the Board will consider 
whether the veteran has current left shoulder and/or neck 
disabilities that are the result of disease or injury he 
had in service.  The claims will be reviewed under the 
provisions of 38 U.S.C.A. § 1110 and applicable 
regulations including 38 C.F.R. §§ 3.303, 3.304 (2002).   


FINDINGS OF FACT

1.  In an unappealed October 1993 rating decision, the RO 
denied service connection for left shoulder and cervical 
spine disability.  

2.  The evidence associated with the claims file 
subsequent to the RO's October 1993 rating decision 
denying service connection for left shoulder and cervical 
spine disability bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for left shoulder and cervical spine 
disability.  


CONCLUSIONS OF LAW

1.  The RO's October 1993 rating decision denying service 
connection for left shoulder and cervical spine disability 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1103 (2002).  

2.  Since the RO's October 1993 rating decision, new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for left shoulder and cervical 
spine disability has been submitted, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991& Supp. 2001); 38 
C.F.R. § 3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the Introduction, the veteran's claim of 
entitlement to service connection for these disorders was 
denied in an unappealed October 1993 rating decision by 
the RO.  The Board must first examine whether the evidence 
warrants reopening the claim.  The preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law 
and regulations and their application to the evidence.  


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development 
of their claims.  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided the pertinent law and 
regulations regarding the submission of new and material 
evidence in the statement of the case of September 2000.  
The veteran was further provided information in this 
regard during the hearing at the RO in November 2001.  The 
RO clearly presented the reasons for the decision made 
denying reopening the claim in the supplemental statement 
of the case in January 2002.  

It is the judgment of the Board that for the reasons 
expressed herein the development of the claim has been 
consistent with reference to notice.  Therefore, further 
development is not required under the provisions of VCAA.  
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Accordingly, the Board will proceed to an evaluation of 
the issue of whether new and material evidence has been 
submitted.  


Pertinent law and regulations 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2002).  

For certain chronic disorders, including arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a 
service-connected disability; and (3) medical evidence of 
a nexus between the service or a service-connected 
disability and the current disability.  Cf. Hickson v. 
West, 12 Vet. App. 247, 253 (1999). The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1, 8 (1999).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1103 (2002).  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), a finally disallowed claim 
may be reopened when new and material evidence is 
presented or secured with respect to that claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  There must be new 
and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence 
to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board observes in passing that there has been a 
regulatory change with respect to new and material 
evidence, which applies prospectively to all claims made 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  As 
the veteran filed his claim prior to this date, the 
earlier version of the law remains applicable in this 
case.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so].  The regulations regarding new and material 
evidence are further discussed in the Analysis section 
below.  


Factual Background

At the time of the October 1993 rating decision, the RO 
considered that the service medical records reflected no 
pertinent symptomatology or manifestation of the claimed 
disabilities.  

The RO further considered that the veteran reported 
pertinent symptoms and treatment for cervical spine and 
left shoulder disability years post service, but that this 
was at a time too remote from service to be related 
thereto.  


The evidence received subsequent to the rating decision of 
October 1993 includes the following:

In April 2000, K.R.M., M. D., reported that the veteran 
has cervical spine and left shoulder disability and that 
it is quite likely that his current condition is linked to 
the trauma that he suffered in the service.  

During the hearing at the RO in November 2001, the veteran 
and his spouse attributed his current cervical spine and 
left shoulder disorders to trauma incidents during 
service.  

Private and VA treatment reports reflect treatment for 
cervical spine and left shoulder symptoms subsequent to 
the decision in October 1993.  

In the rating decisions of January and July 2000, the RO 
concluded that the evidence did not support reopening of 
the claims basically for the same reasons listed in 
October 1993.  





Analysis

As noted under 38 C.F.R. § 3.156 (a) (2001), new and 
material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

There is no requirement, however, that in order to reopen 
a claim, the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits 
would be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all 
of the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and in Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the Court set forth a three-part test 
for the adjudication of previously denied claims to which 
finality had attached.  




Under the new Elkins test, the Secretary must first 
determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally decided claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the 
Secretary must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate 
the merits of the claim, but only after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins at 218-219; Winters at 206.  It is 
noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
2001).

Under the applicable law and VA regulations, the October 
1993 decision is final regarding both disabilities, and 
the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2001).

The Federal Circuit Court, in Hodge v. West, 155 F.3d 1356 
(1998) has lowered the threshold for what constitutes new 
and material evidence.  In light of the Hodge decision, it 
is the judgment of the Board that the veteran has 
submitted new and material evidence since the October 1993 
decision in order to reopen his claim for service 
connection for left shoulder and cervical spine 
disability.  Since October 1993, consistent with the 
veteran's hearing testimony, a private physician has 
opined that the veteran has cervical spine and left 
shoulder disability which is quite likely linked to the 
trauma that he suffered in the service.  As such, the 
newly received evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened.  


ORDER

New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for 
cervical spine disability, the claim is reopened.  

New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for left 
shoulder disability, the claim is reopened.  



		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



